Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Energin et al. (U.S. PGPUB 20180293798) is made of record as describing related methods of receiving motion data, generating a predicted pose, receiving a sequence of images of an environment, determining a correspondence between the sequence of images and predicted pose, and determining state information based on the correspondence data. Hook et al. (U.S. PGPUB 20140267234) is made of record as describing a related method of receiving map data from a remote map server. Gupta et al. (U.S. PGPUB 20120050489) is made of record as describing a related method of retrieving regional map data based on features of a series of images in an environment and state information of the device. However, none of the cited art teaches or suggests the rate or frequency of retrieving the map data related to the tracking frequency of correspondences of image features, i.e., the mapping unit of the computing system performs the retrieval of the regional map data from the remote server at a second frequency that is relatively lower than a first frequency of the tracking unit at which the tracking unit identifies the features in the sequence of images of the environment and determines correspondences between the sequences of images based on the identified features.
Furthermore, the claims appear to be a duplicate or substantially similar to allowed parent application 16/537,111, which has been abandoned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
7/15/22